DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The AFCP 2.0. amendment filed on January 19th, 2020 has been entered.
The amendment of claims 1, 5, 7, 9, 13, 20, and 21 and cancellation of claims 6, 12, 18, 19, 22, 23, and 26-39 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) and 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-11, 13-17, 20, 21, and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the 35 U.S.C. 112(b) issues and incorporated allowable subject matter with the independent claims. The examiner’s statement of indicating reasons for allowance was also included in the previous Office action mailed on December 1st, 2020 (see page 15 for more details).
In summary, the prior art of record teaches that it was known at the time the application was filed to process 3D video data to identify animal motion and/or behaviors. However, the prior art, alone or in combination, does not appear to teach or suggest temporally segmenting the pose dynamics from a set of aligned video frames into two sets of segment, wherein the temporally segmented pose dynamics have a duration of 200-900 ms and satisfy a similarity criterion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667